Citation Nr: 0031517	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-16 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for left bicipital tendonitis.

2. Entitlement to service connection for cold injury 
residuals.

3. Entitlement to service connection for the residuals of 
hernia repair.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that found that new and material evidence had not 
been submitted sufficient to reopen a claim of entitlement to 
service connection for left bicipital tendonitis (a left 
shoulder disability), and which denied the veteran's claims 
of entitlement to service connection for residuals of cold 
injury and residuals of a hernia operation.  A notice of 
disagreement was received in July 1999.  A statement of the 
case was issued in July 1999.  A substantive appeal was 
received from the veteran in July 1999. 


FINDINGS OF FACT

1. The RO, in a decision dated June 1957, denied the 
veteran's claim of entitlement to service connection for a 
left shoulder disability.  This was a final disallowance 
of this claim.

2. Evidence received since the June 1957 decision, considered 
alone or in conjunction with the evidence previously of 
record, is so significant that it must be considered (with 
the other evidence of record) to fairly decide the merits 
of the claim of service connection for a hearing loss.

3. The evidence sufficiently demonstrates that the veteran 
has cold injury residuals attributable to service.






CONCLUSIONS OF LAW

1. A June 1957 RO decision which denied service connection 
for a left shoulder disability is a final decision.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).

2. Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
a left shoulder disability is new and material, and this 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

3. With resolution of all reasonable doubt in the veteran's 
favor, his cold injury residuals resulted from his service 
on active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for left bicipital tendonitis.

The veteran and his representative claim that service 
connection is warranted for his left shoulder disability.  

A review of the record reflects that, in a June 1957 
decision, the RO denied a May 1957 claim of entitlement to 
service connection for tendinitis of the left arm and 
shoulder.  The RO denied the veteran's claim because there 
was no evidence of a relationship between this disability and 
any injury in service.  Service medical records showed no 
treatment for a left shoulder disability in service, and the 
report of the veteran's separation examination dated February 
1954 is negative for any complaints of a left shoulder 
condition.  

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (2000).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2000); see Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated June 1957.  Evans.

The new evidence submitted consists of the veteran's 
application to reopen his claim, the report of the VA 
examination dated May 1999, and some VA treatment records of 
the veteran dated June and July 1957. 

As noted above, the veteran's claim for a left shoulder 
disability was first denied by a rating decision of June 
1957.  While some records of the veteran's shoulder surgery, 
which occurred on April 1957, were considered by the RO, it 
appears that some of those records were not received before 
the RO rendered its decision.  Thus, they must be considered.

The report of a VA treatment summary dated June 1957 
indicates that, since the April 1957 transplantation of the 
veteran's left biceps tendon, he had been showing continued 
improvement in his left shoulder motion, and no pain.  The 
veteran was able at that time to abduct his shoulder to 
approximately 55 to 60 degrees.  His internal rotation was 25 
degrees.  The veteran at that time was advised to continue 
physiotherapy.

The report of a VA treatment summary dated July 1957 
indicates that the veteran reported occasionally developing 
slight soreness along the incisional scar in his left 
shoulder.  The examiner indicated that this was not related 
in any way or influenced by motion, weight lifting, or change 
in temperature.  No actual pain was present.  On physical 
examination, the incisional scar was found to have a keloid 
formation, and was somewhat tender on deep palpation.  The 
examiner found, however, that motion was practically 
unlimited and normal except for limitation and slight 
tenderness on over-abduction of the left humerus and the 
shoulder joint.  Internal and external rotation were found to 
be normal.  The veteran was given a diagnosis of recovery 
from his left bicipital tendonitis.

Another report of a VA treatment summary dated late July 1957 
indicates that the veteran was seen in the Physiotherapy 
Department with no neurological findings.  The veteran 
appeared to have gained tremendously in strength and range of 
motion, which were both in the normal range.  The examiner 
noted that the veteran's posture appeared to be moderately 
slumped, and found some minor tightness of the soft tissue in 
the left cervical area upon extreme right lateral flexion and 
rotation to the right.  Some minor distress in the left 
cervical area was seen on compression testing.  The distress 
due to this finding and some residual tenderness over the 
trapezius and anterior axillary shoulder and distal portion 
of the operative scar was decided to have been mild.  The 
veteran indicated that he had been working as a plumber for 
the past week without apparent problem.  The examiner's 
impression was that the veteran's progress had been 
excellent, and that no further treatment was necessary.  The 
veteran was urged to continue with his work with intolerance, 
and was instructed in the use of moist warmth for use at 
home.  There are no other records on file of the veteran 
having received any kind of further medical attention for his 
shoulder.

The veteran's claim, dated January 1999, indicates that the 
veteran was requesting service connection for his arm because 
he was now having trouble lifting it.

The examiner, in the report of a VA examination dated May 
1999, does indicate that the veteran reported that he had 
injured his left shoulder while in service, had an operation 
in 1957, and now complained of pain in his shoulder and 
limited range of motion upon raising his arm.  However, the 
examiner at that time did not undertake an examination of the 
veteran's left shoulder.

The Board finds that new and material evidence has been 
presented sufficient to reopen the claim of entitlement to 
service connection for a left shoulder disability.  In 
particular, the report of the May 1999 examination, in which 
the veteran indicates that he now has pain in his left 
shoulder, and limited range of motion on raising his arm, is 
considered credible.  Justus.  Therefore, this claim is 
reopened.


II.  Claim of Entitlement to service connection for cold 
injury residuals.

At the outset, the Board notes that, generally, VA is under a 
duty to assist the veterans in developing their claims, to 
include making reasonable efforts to obtain relevant records 
and providing a medical examination and/or medical opinion 
where such is necessary to make a decision.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-5107).  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

Initially, the Board notes that the medical evidence of 
record demonstrates that the veteran currently suffers from 
the residuals of a cold injury.  The evidence for this comes 
from the report of a May 1999 VA examination, which diagnosed 
the veteran with cold injuries to both hands.  Specifically, 
the veteran reported that, since he was exposed to cold in 
service, his hands have tended to become cold and tingly in 
cold weather, and he must wear wool liner gloves to keep them 
warm.  The veteran reported his hands were cold sensitized, 
with paresthesia on all the fingertips.  The veteran reported 
tingling, but no numbness or burning.

The veteran and his representative contend that this 
disability is the result of cold exposure the veteran 
received while in service.  Specifically, the veteran recalls 
his hands becoming numb when exposed to cold weather, and he 
recalls that all his fingernails turned black and fell out, 
though they grew back.  The veteran's service records do 
indicate that the veteran served in Korea, as a surveyor, 
during the 1950s.

Taking into account the veteran's statements and the medical 
examination report dated May 1999, and the applicable law, 
noted above, the Board finds that, in resolving all doubt in 
the veteran's favor, the evidence supports the veteran's 
claim for service connection for cold injury residuals.


ORDER

The veteran's claim for entitlement to service connection for 
left bicipital tendonitis is reopened; to this extent only, 
the veteran's claim is reopened.

The veteran's claim for entitlement to service connection for 
cold injury residuals is granted.


REMAND

The veteran and his representative contend that service 
connection is warranted for a hernia, or the residuals of a 
hernia repair.  Service medical records dated December 1952 
indicate a diagnosis of "[d]irect left inguinal early 
rupture.  (Really only an abdominal weakness rupture which 
protrudes with carrying.)"  However, a report of 
consultation attached to that record indicates that the 
veteran did have a large left varicocele, but that the 
abdominal wall appeared intact, with no evidence of a hernia 
on either side.  The examiner suggested systematic relief 
with the use of a suspensory device.  The report of an 
entrance examination dated February 1951 does indicate that 
the veteran already had a moderate left varicocele.  The 
report of the veteran's separation examination does not 
mention the veteran having any hernia, or hernia operation 
scars.

Medical records dated August 1978 indicate that the veteran 
underwent two herniorrhaphies, for bilateral inguinal 
hernias.  At that time, the veteran indicated that the hernia 
on his left side had been present for many years, and had 
remained asymptomatic.  The veteran indicated that, 6 months 
prior, he had noticed pain and a bulge on the right side 
while pushing a car.  Upon repair, the left hernia was noted 
to consist of a large direct hernia, and a small indirect 
hernia, similar to the findings of the right side hernia. 

At this time, the Board is of the opinion that it would be 
premature to decide this issue.  Mindful of its duty to 
assist the veteran, the Board believes that a medical 
examination would be useful to determine whether the veteran 
currently suffers from a hernia disability, and if so, 
whether that disability he suffers from is related to any 
incident in service.

Similarly, as to the veteran's claim of entitlement to 
service connection for a left shoulder disability, as this 
claim is reopened, the Board believes a medical examination 
would also be useful to determine whether the veteran 
currently suffers from a left shoulder disability, and if so, 
whether that disability is related to any incident in 
service.


As such, this claim is REMANDED to the RO for the following 
action:

1. The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his hernias or left 
shoulder that has not already been 
made part of the record, and should 
assist him in obtaining such evidence.  
The veteran should be given the 
requisite opportunity to respond to 
the RO's communications, and any 
additional evidence received should be 
associated with the claims folder.  

2. Thereafter, a VA examination should be 
scheduled in order to determine the 
nature and extent of the veteran's 
hernia and left shoulder disabilities, 
if diagnosed.  The claims folder, and 
a copy of this remand, should be made 
available to the examiner for review 
prior to the examination.  The 
examiner should offer an opinion, with 
respect to any hernia or left shoulder 
disability diagnosed, as to whether it 
is as least as likely as not that such 
disorders were incurred in or 
aggravated by the veteran's service.  
Specific reasons should be given for 
this opinion.

3. Thereafter, the RO should re-
adjudicate this claim.  If any benefit 
sought by the veteran remains denied, 
he and his representative should be 
provided with a supplemental statement 
of the case, and given the opportunity 
to respond within the applicable time.  
Thereafter, the claims file should be 
returned to the Board for further 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeal

 


- 2 -


